Citation Nr: 0334412	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-21 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1983, and from December 1985 to December 1991.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002), have not been satisfied with respect to 
the issue on appeal.  The Board notes that the VCAA 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  VCAA.  38 U.S.C.A. 
§ 5103A(b)(1), (2).  

The veteran was afforded a VA examination in November 2002.  
The examiner stated that the veteran's medical records were 
almost non-existent.  The examiner reviewed an August 1983 
note in the veteran's service medical records about the 
veteran's flatfeet and stated that it was all that was 
available in the veteran's medical records.  The Board notes 
that there are other service medical records in the veteran's 
claims folder that address the veteran's bilateral foot 
disorder.  An examination that does not take into account the 
records of prior medical treatment is neither thorough nor 
fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The examiner also stated that it was difficult for 
him to give an opinion as to whether it is at least as likely 
as not that the veteran's foot disorder was incurred in or 
aggravated by service, but proceeded to give an opinion based 
on his examination of the veteran prior to reviewing the 
veteran's x-ray results.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board finds that a thorough medical examination is 
necessary to make a decision on the claim.  The Court has 
held that when the medical evidence is inadequate, VA must 
supplement the record by ordering another medical 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Halstead v. Derwinski, 3 Vet. App. 213 (1992).

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.A. § 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent, to include 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.	The veteran should be afforded the 
appropriate VA examination to 
determine the etiology of any foot 
disorder found.  The veteran's VA 
claims folder, to include his service 
medical records, as well as a copy of 
this remand, must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
must render an opinion as to whether 
it is as likely as not that any 
bilateral foot disorder found was 
incurred during active military duty, 
or if it is determined that any 
current bilateral foot disorder 
preexisted military service, whether 
is it as likely as not that the 
preexisting bilateral foot disorder 
permanently increased in severity 
during the veteran's two periods of 
active military duty beyond the 
natural progression of the disorder or 
was aggravated therein.  All necessary 
tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  A complete rationale for all 
opinions should be provided.  The 
report prepared should be typed.

3.	After the development requested has 
been completed, the RO should review 
the examination reports to ensure that 
they are in complete compliance with 
the directives of this remand.  If the 
reports are deficient in any manner, 
the RO must implement corrective 
procedures at once.  See 38 C.F.R. 
§ 4.2 (2003); Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.	When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of record, 
including all new evidence, and 
readjudicate the issue of entitlement 
to service connection for bilateral 
foot disorder.  If the determination 
remains adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the applicable time period 
in which to respond.  Thereafter, the 
case should be returned to the Board 
for appellate review in accordance 
with the time limitation set forth 
under 38 U.S.C.A. § 5103.  

No action is required of the veteran until he receives 
further notice.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

